          Case 1-19-43275-cec            Doc 17       Filed 06/21/19        Entered 06/21/19 16:44:03




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
In re:                                                                  Case No. 19-43275 (CEC)

Deborah A. Forde,
                                                                        Chapter 13
                                    Debtor(s).
-----------------------------------------------------------x


                                         LOSS MITIGATION ORDER

          A Loss Mitigation Request 1 was filed by the Debtor on May 29, 2019.

          Upon the foregoing, it is hereby

        ORDERED, that the following parties (the “Loss Mitigation Parties”) are directed to
participate in the Loss Mitigation Program:

          1.       The Debtor; and

          2.       Selene Finance LP, the Creditor with respect to 1035 E 81st Street, Brooklyn, NY
                   11236, Loan No. 8535.

       It is further ORDERED, that the Loss Mitigation Parties shall comply with the Loss
Mitigation Procedures annexed to this Order; and it is further

          ORDERED, that the Loss Mitigation Parties shall observe the following deadlines:

          1.       Each Loss Mitigation Party shall designate contact persons and disclose contact
                   information within 7 days of entry of this order, unless this information has been
                   previously provided. As part of this obligation, a Creditor shall furnish each Loss
                   Mitigation Party with written notice of the name, address and direct telephone
                   number of the person who has full settlement authority.

          2.       Each Creditor that is a Loss Mitigation Party shall contact the Debtor within 14
                   days of the date of this Order.

          3.       Each Loss Mitigation Party shall make its request for information and documents, if
                   any, within 14 days of the date of this Order.




1
    All capitalized terms have the meanings defined in the Loss Mitigation Procedures.

                                                            1
       Case 1-19-43275-cec         Doc 17     Filed 06/21/19     Entered 06/21/19 16:44:03




       4.      Each Loss Mitigation Party shall respond to a request for information and
               documents within 14 days after a request is made, or 7 days prior to the Loss
               Mitigation Session, whichever is earlier.

       5.      The Loss Mitigation Session shall be scheduled to occur no later than July 26, 2019.

       6.      The Loss Mitigation Period shall terminate on August 8, 2019, unless extended as
               provided in the Loss Mitigation Procedures.

        It is further ORDERED, that a status conference will be held in this case on August 8, 2019
at 12:00 p.m. (the “Status Conference”) in Courtroom 3529 at the United States Bankruptcy Court,
Eastern District of New York, 271-C Cadman Plaza East, Brooklyn, New York 11201. The Loss
Mitigation Parties shall appear at the Status Conference and provide the Court with an oral Status
Report unless a written Status Report that is satisfactory to the Court has been filed not later than 7
days prior to the date of the Status Conference and requests that the Status Conference be
adjourned or cancelled; and it is further

       ORDERED, that at the Status Conference, the Court may consider a Settlement reached by
the Loss Mitigation Parties, or may adjourn the Status Conference if necessary to allow for
adequate notice of a request for approval of a Settlement; and it is further

        ORDERED, that any matters that are currently pending between the Loss Mitigation
Parties (such as motions or applications, and any objection, opposition or response thereto) are
hereby adjourned to the date of the Status Conference to the extent those matters concern (1) relief
from the automatic stay, (2) objection to the allowance of a proof of claim, (3) reduction,
reclassification or avoidance of a lien, (4) valuation of a Loan or Property, or (5) objection to
confirmation of a plan of reorganization; and it is further

        ORDERED, that the time for each Creditor that is a Loss Mitigation Party in this case to
file an objection to a plan of reorganization in this case shall be extended until 14 days after the
termination of the Loss Mitigation Period, including any extension of the Loss Mitigation Period.




                                                                 ____________________________
   Dated: Brooklyn, New York                                             Carla E. Craig
          June 21, 2019                                          United States Bankruptcy Judge

                                                  2
